DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 8 and 20: a method comprising: precharging, from a first time until a third time using a voltage supply, a digit line coupled with a ferroelectric memory cell, wherein the ferroelectric memory cell comprises a ferroelectric capacitor and is coupled with a word line; selecting the word line, at a second time after the first time and before the third time and based at least in part on precharging the digit line, to cause the ferroelectric capacitor to become coupled with the digit line, wherein, based at least in part on selecting the word line at the second time, an amount of charge is transferred between the ferroelectric capacitor and the voltage supply before the third time, and wherein the amount of charge is based at least in part on a displacement charge exchanged between the voltage supply and the ferroelectric memory cell before the third time and is based at least in part on a polarization of the ferroelectric capacitor before the first time; and coupling the ferroelectric memory cell with a capacitor based at least in part on selecting the word line, wherein a second amount of charge is transferred between the ferroelectric memory cell and the capacitor based at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relevant teachings on fundamental concepts on electrical charge, particularly relevant to capacitance electrical charge: https://web.stanford.edu/class/archive/engr/engr40m.1178/slides_sp17/lecture02.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827